10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:19-cv-08163-JGB-E Document 22 Filed 05/15/20 Pagelof2 Page ID #:264

UNITED STATES DISTRICT COURT

CENTRAL

DARYOL DERRICK RICHMOND,
Petitioner,
Vv.

CHRISTIAN PFEIFFER,

Respondent.

 

Pursuant to 28 U.S.C.

ee ee ee ee

DISTRICT OF CALIFORNIA

NO. CV 19-8163-JGB(E)

ORDER ACCEPTING FINDINGS,
CONCLUSIONS AND RECOMMENDATIONS

OF UNITED STATES MAGISTRATE JUDGE

section 636, the Court has reviewed the

First Amended Petition, all of the records herein and the attached

Report and Recommendation of United States Magistrate Judge.

Further, the Court has engaged in a de novo review of those portions

of the Report and Recommendation to which any objections have been

made. The Court accepts and adopts the Magistrate Judge’s Report and

Recommendation.

IT IS ORDERED that Judgment be entered denying and dismissing

the First Amended Petition without prejudice.

///

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:19-cv-08163-JGB-E Document 22 Filed 05/15/20 Page 2of2 Page ID #:265

IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
the Magistrate Judge’s Report and Recommendation and the Judgment

herein on Petitioner and counsel for Respondent.
LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: May 15, 2020.

ae

JESUS G. BERNAL
UNIMED STATES DISTRICT JUDGE

oe;

 
